Citation Nr: 1802061	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from July 1952 to August 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as one claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Board notes that the Veteran withdrew his appeal for his claim for service connection for skin condition in April 2015.  Because the appeal was withdrawn prior to certification to the Board, the withdrawal became effective when it was received by the RO.  Additionally, the Board notes that the issue of service connection for a low back condition is no longer before the Board as the RO granted service connection in a May 2016 decision.  Therefore, the only issue before the Board is service connection for an acquired psychiatric disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's acquired psychiatric disorder was due to his active duty service. 


CONCLUSION OF LAW

The requirements for establishing service connection for an acquired psychiatric disorder, to include anxiety have been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The diagnostic criteria set forth in The American Psychiatric Association:  Diagnostic And Statistical Manual Of Mental Disorders, (5th ed. 2013) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2017).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-V criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

While the Veteran submitted a claim for PTSD, the Board notes the Veteran does not have a diagnosis of PTSD; the Veteran has an anxiety disorder.  Accordingly, the Board must determine whether the Veteran's anxiety is related to any in-service incident.  The Board acknowledges the Veteran served in a combat role during his time in Vietnam.  During his time in service, the Veteran witnessed the shooting of two unarmed Vietnamese women and received enemy fire while on a joint operation with the Vietnamese.  Therefore, the element of service connection before the Board is nexus.

The Board acknowledges the Veteran did not have any psychological problems noted on his January 1952 entrance examination or his March 1975 exit examination.  However, the Veteran's January 1972 annual examination documented the Veteran had nervous trouble.  The Veteran's first documented report post-service of any psychological problems was in March 2008.  From March 2008 onward, the Veteran received treatment for his anxiety disorder at the VA.  The Veteran experienced chronic anxiety and flashbacks.  In a July 2009 VA record, the Veteran stated that he has had these issues since Vietnam, but believed his anxiety was under control until the deaths of his brother, son, and daughter.

In August 2009, the Veteran received a VA examination.  The Veteran reiterated that his anxiety was under control until the death of his relatives, which he believed exacerbated his condition.  The Veteran stated he often thought about his relatives dying.  The examiner found the Veteran met the qualifications for a diagnosis of anxiety disorder, and that it did not cause the Veteran any occupational or social impairment.  The Veteran also denied homicidal or suicidal ideations.  Nevertheless, the examiner opined the Veteran's anxiety was not due to his combat experience. 

The Veteran's most recent VA examination was in May 2016.  The examiner found the Veteran suffered from flashbacks, nightmares, sadness, and vivid memories.  The examiner similarly found his occupational and social impairment was mild and only affected during periods of significant stress.  The examiner similarly opined the Veteran's anxiety disorder was not due to his time in service.  While the examiner noted the 1973 report of nervous trouble in service, the examiner also noted there was no indication of psychological problems on the Veteran's separation examination.  Further, the Veteran did not seek psychiatric care until 2008.  Ultimately, the examiner concluded the Veteran's anxiety disorder was due to other psychosocial and environmental problems and could not make a link to his military combat service.    

Last, the evidence of record contains a December 2017 Veterans Health Administration opinion discussing the etiology of the Veteran's psychiatric disorder.  The VHA psychiatrist opined the Veteran's anxiety was at least as likely as not related to his military stressors.  The VHA psychiatrist noted that the Veteran complained of nervous troubles while in service and that while those complaints alone were insufficient to determine a diagnosis, they provided evidence of a mental health condition.  He also noted the Veteran's clear and consistent reports of symptoms of a psychological disorder.  He considered that the while the Veteran did not seek treatment until 2008, the Veteran's symptoms prior to 2008 may not have been severe enough to warrant mental health treatment.  However, when the Veteran experienced other psychosocial factors, his mental health problems were exacerbated.  The VHA psychiatrist also concluded that the prior VA examinations did not adequately consider that the Veteran may have two distinct mental health conditions superimposed on each other. 

The Board considers the VA opinions and lay evidence of record.  The Board concludes the VA examinations from 2009 and 2016 and finds that the examiners placed too much emphasis on the fact that the Veteran did not seek treatment until 2008.  The examiners did not adequately consider the Veteran's statements that he suffered from these symptoms since service.  The Board notes the Veteran stated in his July 2009 treatment record and August 2009 VA examination that he experienced flashbacks and nightmares since service, and his symptoms were exacerbated by the death of his relatives.  The December 2017 VHA opinion provided an opinion as to why the Veteran did not seek treatment until 2008.  Additionally, the VHA psychiatrist considered the Veteran's continued complaints since service in coming to his conclusion.  Therefore, the Board affords the December 2017 VHA opinion higher probative value than the previous VA examinations.   

Thus, the Board finds the preponderance of the evidence is for the Veteran's claim and service connection for an acquired psychiatric disorder is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


